Citation Nr: 1805206	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  10-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include failed color vision.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy, with an honorable character of service from June 1975 to January 1987 and an other than honorable character of service from January 1987 to January 1993, the latter period is classified as dishonorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2015 and May 2017, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral color vision deficiency pre-existed service, was not aggravated by service, nor is there evidence that deficient color perception was subject to a superimposed injury or disease during service.

2.  The Veteran's vision impairment is a refractive error of the eyes.  A refractive error of the eyes is not a disease or injury for the purposes of entitlement to VA compensation benefits.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral color vision deficiency was not incurred in or aggravated in service.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Refractive error is not a disease or injury for compensation purposes.  38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Remand Compliance

As noted in the Introduction, the Board previously remanded this matter in August 2015 and May 2017.  With respect to the issue decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for a VA examination, and readjudicate the claim.  Outstanding treatment records were added to the claim file, along with a document stating that correctional facility medical documents were not available or in existence.  The Veteran was scheduled for and attended VA examinations in August 2016 and August 2017, and the RO readjudicated the claim most recently in an October 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to duty to assist argument). 


III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Color vision deficiency and vision impairment is not considered a chronic disability for this purpose.  38 C.F.R. §§ 3.309, 3.384 (2017).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In general, service connection may not be granted for congenital or developmental defects because they are not considered diseases or injuries for the purpose of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2017).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, when the disease first manifested during service (incurrence), or when it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

The Veteran is diagnosed with a congenital color blind disorder, dry eye syndrome, and nuclear cataracts.  See August 2017 VA examination.  The Veteran has not asserted that his dry eye syndrome is related to his service or that his pre-surgical cataracts impair his visual acuity or are related to service.

In June 1975, a record of testing at an entrance examination station refers to the Veteran passing a PIP and Falant test for color vision.  In July 1975 service treatment records (STR's) reflect that the Veteran passed a Falant test for color vision at a recruit training center.  In July 1978, the Veteran sought medical attention after getting a paint chip in his eye.  March 1983 STR's show that the Veteran failed the PIP 9/14 color vision test.  August 1988 STR's reflect that the Veteran again passed a Falant test for color vision.

April 2003 VA treatment records show that the Veteran sought treatment for right eye swelling after dust entered his eye.  No chronic illnesses were listed under previous medical history, but it was noted that he had a history of bilateral styes.

April 2008 treatment records reflect that the Veteran was referred to an eye doctor, and he subsequently received prescription eye glasses.

In July 2008, the Veteran filed a claim for entitlement to service connection for the 1983 failed color vision test while in service.

The Veteran was afforded a VA examination in August 2016.  The Veteran reported that he did not have any specific eye injuries, but as a metal worker he has a history of flash burns.  He told the examiner that he believed his color vision had gotten worse since the service in regards to distinguishing green and grey.  The Veteran's vision was determined to be 20/40 or better bilaterally, when testing uncorrected distance and uncorrected near sightedness.  No abnormalities were noted on the examination aside from the Veteran's color vision deficiencies.  The examiner stated that the Veteran's color vision deficiency was a congenital disorder.  A color vision deficiency could only have been acquired from a specific optic nerve or retinal condition, which the Veteran did not have. 

The Veteran was afforded an additional VA examination in August 2017.  The Veteran was diagnosed with a congenital color blind disorder, dry eye syndrome, and pre-surgical nuclear cataracts.  The Veteran's uncorrected distance vision was measured at 20/70 bilaterally.  His uncorrected near vision was measured at 20/100 bilaterally.  The Veteran's vision was measured at 20/40 or better bilaterally for both corrected distance and near vision tests.  The examiner concluded that the Veteran did not have any vision damage secondary to the 1978 paint chip incident.  She explained that the paint chip caused temporary damage to the cornea/outer surface of the eye and because the Veteran's vision is correctable up to 20/20 there was no permanent damage.  She also explained that because the color vision deficiency was congenital, the scratch from the paint chip could not be related.  

She went on to explain why the Veteran would have both passed and failed color vision tests throughout his time in service.  She explained that the Veteran was given two different tests, the Falant test and the PIP test.  The Falant test uses color plates and lighting conditions.  Some are able to distinguish based on brightness and not color under this form of testing.  The PIP test however, uses red/green plates and colored dots.  One must be able to distinguish the various images or numbers on the plate.  The PIP test is more specific and a truer representation of color blindness.  The Veteran passed the PIP test and a Falant test at entry and later failed the PIP test.  The examiner determined that these results indicated that the Veteran had a congenital color vision deficiency.  After an examination and review of his medical history, she also determined that there were no internal components that would have made the Veteran's deficiency an acquired deficit. 

While it would appear that the Veteran's color vision deficiency is a congenital defect, as compared to a disease of congenital origin, the Board notes that the medical evidence of record does not clearly establish that fact.  As noted above, the VA examiner described the Veteran's color blindness as a "congenital color vision deficiency." The Board notes that it is not competent to interpret the meaning of "congenital color vision deficiency" or to supplement the record with an unsubstantiated medical conclusion regarding the proper classification of the Veteran's color vision deficiency as a congenital disease or defect.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Nevertheless, whether color vision deficiency is considered a congenital disease or defect for purposes of the Board's analysis, the preponderance of the evidence is against the Veteran's claim for service connection for color vision deficiency. 

Considering color vision deficiency as a congenital disease, pursuant to statutory provisions, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (2003) (holding that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service). 

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017). 

As to the first question (concerning whether the Veteran's color vision deficiency existed prior to service), the Board finds that based upon a review of all the evidence of record, the existence of Veteran's color vision deficiency prior to service is established by clear and unmistakable evidence.  In this case, notwithstanding that a color vision deficiency was not identified until 1983, two VA examiners have identified the Veteran's deficient color perception as being of congenital origin.  The examiners' opinion was based on a review of the claims file and examination of the Veteran.  Thus, the Veteran's color vision deficiency, being congenital, by its very nature, existed prior to his entry into service.  Otherwise, there is a lack of competent medical evidence of record that rebuts the VA examiners' opinions, and neither the Veteran nor his representative have alluded to or identified any such medical evidence. 

As to the second question (concerning whether increased disability occurred during service), the Board finds the only competent medical evidence on this issue weighs against the claim.  

As noted above, the Veteran's June and July 1975 service treatment records (STR's) reflect that the Veteran passed a PIP and Falant test for color vision.  March 1983 STR's show that the Veteran failed the PIP 9/14 color vision test.  August 1988 STR's reflect that the Veteran passed a Falant test for color vision.  In August 2017, the VA examiner explained why the Veteran would have passed the Falant test and failed the PIP test.  Additionally, the examiner found no evidence suggestive of an acquired loss of color vision.  One examiner noted that a color vision deficiency could only have been acquired from a specific optic nerve or retinal condition, which the Veteran did not have. Furthermore, there is a lack of any post-service medical evidence reflecting treatment for the Veteran's color vision deficiency.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

In conclusion, the Board finds, considering the Veteran's color vision deficiency as a congenital disease, that the presumption of soundness has been rebutted by clear and unmistakable evidence that the Veteran's deficient color perception existed prior to service and was not aggravated by service.

The Board recognizes that the Veteran sincerely believes that he has color vision deficiency attributable to his service.  He is competent, as a layman, to report that as to which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, lay persons are not considered competent to offer medical opinions or diagnoses, and statements to that effect do not provide a basis upon which to establish service connection.  Therefore, the Veteran's assertions are not competent medical evidence of a nexus or causal link between any current color vision deficiency and his service. 

Based upon careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's color vision deficiency is related to his service.  The Board gives the greatest probative weight to the August 2017 examiner's opinion.  After thoroughly reviewing the Veteran's medical history and performing an examination, the examiner provided a detailed explanation and rationale as to why the Veteran's service was unrelated to his vision deficiencies.  She explained the nature of his conditions and why there was a discrepancy in color vision test results.  She also adequately explained why the 1978 paint chip incident was not related to any vision deficiencies. 

In regards to the Veteran's diminished visual acuity, he has a refractive error.  Refractive errors are not diseases or injuries within the meaning of the law providing compensation benefits.  38 C.F.R. § 3.303.  Since there is no evidence of acquired pathology, service connection must be denied.

In summary, the Board concludes that the preponderance of the competent and probative evidence is against finding that the Veteran's color vision deficiency is related to any incident during service.  Thus, the preponderance of the evidence is against granting service connection. 

Since the preponderance of the evidence is against the claim, service connection for color vision deficiency must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral eye disorder, to include failed color vision is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


